



Exhibit 10.29
 
PERFORMANCE STOCK UNIT AWARD AGREEMENT
UNDER THE AMENDED AND RESTATED ENSTAR GROUP LIMITED 2016 EQUITY INCENTIVE PLAN


This Performance Stock Unit Award Agreement (this “Agreement”) is entered into
as of the Grant Date (as defined below), by and between the Grantee (as defined
below) and Enstar Group Limited (the “Company”). Except as otherwise defined
herein, capitalized terms used in this Agreement have the respective meanings
set forth in the Plan (as defined below).
WITNESSETH THAT:


WHEREAS, the Company maintains the Amended and Restated Enstar Group Limited
2016 Equity Incentive Plan (the “Plan”), which is incorporated into and forms a
part of this Agreement; and


WHEREAS, the Grantee has been selected by the committee administering the Plan
(the “Committee”) to receive a Performance Stock Unit Award under the Plan.


NOW, THEREFORE, IT IS AGREED, by and between the Company and the Grantee as
follows:


1.    Terms of Award.


(a)    The “Grantee” is __________.


(b)    The “Grant Date” is __________.


(c)    The target number of Performance Stock Units (“PSUs”) granted under this
Agreement is __________.


(d) The “Performance Period” is the period commencing on __________ and ending
on __________.


2.    Award. Subject to the terms of this Agreement and the Plan, the Grantee is
hereby granted the PSUs as described in paragraph 1. The number of PSUs awarded
in this paragraph 2 is referred to as the “Target Award.” Each PSU represents
the right to receive one Common Share, subject to the terms and conditions set
forth in this Agreement and the Plan. The number of PSUs that the Grantee
actually earns for the Performance Period will be determined by the level of
achievement of the Performance Goals in accordance with Exhibit A attached
hereto and shall be rounded up to the nearest whole PSU. The Company shall
establish a bookkeeping account in the Grantee’s name which reflects the number
of PSUs standing to the credit of the Grantee.


3.    Performance Goals.


(a)    The number of PSUs earned by the Grantee for the Performance Period will
be determined at the end of the Performance Period based on the level of
achievement of the Performance Goals in accordance with Exhibit A. All
determinations of whether Performance Goals have been achieved, the number of
PSUs earned by the Grantee, and all other matters related to this paragraph 3
shall be made by the Committee in its sole discretion.


(b)    Promptly following completion of the Performance Period, the Committee
will review and certify in writing (a) whether, and to what extent, the
Performance Goals for the Performance Period have been achieved, and (b) the
number of PSUs that the Grantee shall earn, if any, subject to compliance with
the requirements of paragraph 4. Such certification shall be final, conclusive
and binding on the Grantee, and on all other persons, to the maximum extent
permitted by law.


4.    Vesting.


(a)    The PSUs are subject to forfeiture until they vest. Except as otherwise
provided herein, the PSUs will vest and become nonforfeitable on the date the
Committee certifies the achievement of the Performance Goals in accordance with
paragraph 3(b), subject to the achievement of the minimum threshold Performance
Goals for





--------------------------------------------------------------------------------





payout set forth in Exhibit A attached hereto. The number of PSUs that vest and
become payable under this Agreement shall be determined by the Committee based
on the level of achievement of the Performance Goals set forth in Exhibit A.


(b)    Except as otherwise expressly provided in this paragraph 4, if the
Grantee’s Termination of Service occurs for any reason prior to the end of the
Performance Period, the Grantee shall forfeit all PSUs granted with respect to
the Performance Period and neither the Company nor any Related Corporation shall
have any further obligations to the Grantee under this Agreement.


(c)    If the Grantee’s Termination of Service occurs as a result of the
Grantee’s death or disability, or termination by the Company or a Related
Corporation without Cause (or, if the Grantee’s employment agreement so
provides, the voluntary termination by the Grantee for Good Reason) prior to the
end of the Performance Period, the Grantee will vest on such date in a pro rata
portion of the Target Award calculated by multiplying the Target Award by a
fraction, the numerator of which equals the number of days that the Grantee was
employed during the Performance Period and the denominator of which equals the
total number of days in the Performance Period.


(d)    Upon the occurrence of a Change in Control during the Performance Period,
if the Committee makes a good faith determination that an Alternative Award (as
defined in Section 14 of the Plan) has not been granted by the acquirer, the
Performance Period shall end and the Grantee shall be deemed to have earned a
pro rata portion of the Target Award calculated by multiplying the Target Award
by a fraction, the numerator of which equals the number of days that have
elapsed during the Performance Period as of the date of the Change in Control
and the denominator of which equals the total number of days in the Performance
Period.


(f)    Upon a Change in Control during the Performance Period, if the Committee
makes a good faith determination that an Alternative Award has been granted by
the acquirer, the Alternative Award shall continue to vest in accordance with
this paragraph 4.


5.    Shareholder Rights. The Grantee shall not have any right, in respect of
PSUs awarded pursuant to the Plan, to receive dividends or vote on any matter
submitted to the Company’s stockholders until such time as Common Shares
attributable to such PSUs have been issued to the Grantee.


6.    Dividend Equivalents. PSUs awarded under this Agreement are eligible to
receive Dividend Equivalents. On each date that a cash dividend is paid with
respect to Common Shares, the Company shall credit the bookkeeping account (the
“Account”) established on behalf of the Grantee with the dollar amount of the
dividends the Grantee would have received if the PSUs held by the Grantee on the
record date for such dividend payment had been Common Shares. Interest may be
credited on the Dividend Equivalents at a rate and subject to such terms as
determined by the Committee. Dividend Equivalents shall be subject to the same
vesting and forfeiture restrictions as the PSUs to which they are attributable
and shall be paid in cash on the same date that the PSUs to which they are
attributable are settled.


7.    Settlement of PSUs. As soon as practicable after the vesting date and in
any event no later than March 15 of the calendar year following the calendar
year in which such vesting occurs, the Company shall transfer to the Grantee one
Common Share for each PSU vesting on the vesting date (the date of any such
transfer shall be the settlement date for purposes of this Agreement); however,
the Company may withhold shares otherwise transferable to the Grantee to the
extent necessary to satisfy withholding taxes due by reason of the vesting of
the PSU. Notwithstanding the foregoing, upon a Change in Control, the Company
may, in its sole discretion and on such terms and conditions as it deems
appropriate, pay the Award either (i) in Common Shares, and/or (ii) as a
Settlement Payment in cash or other property on the 30th day following such
Change in Control, based on the Change in Control Price.
8.    Deferral of PSUs.
(a)    The Grantee may elect to defer the settlement of PSUs (and any related
Dividend Equivalents) granted under this Agreement until the earliest of (i) a
date (the “Specified Payment Date”) selected by the Grantee that is not less
than one (1) year and not more than ten (10) years from the vesting date, (ii) a
Change in Control, provided that the event constitutes a change in control
within the meaning of Treasury Regulation Section 1.409A-3(i)(5) or any
successor provision, or (iii) the Grantee’s Termination of Service for any
reason, provided that the event constitutes a separation from service within the
meaning of Treasury Regulation Section 1.409A-1(h) or any successor provision.
In such case, settlement of PSUs (and any related Dividend Equivalents) will
occur as soon as practicable after the Specified Payment Date, Change in
Control, or Termination of Service, as applicable,





--------------------------------------------------------------------------------





but in any event no later than sixty (60) days thereafter. Notwithstanding the
foregoing, if settlement is to be made as a result of the Grantee’s Termination
of Service other than due to death or disability and the Grantee is a “specified
employee” within the meaning of Code Section 409A at the time of such
Termination of Service, then settlement will not occur until the first business
day of the seventh month following the month in which such Termination of
Service occurs (or, if earlier, within 60 days of the Grantee’s death if the
Grantee dies following Termination of Service and before payment is made).
(b)    To make an election to defer settlement of PSUs (and any related Dividend
Equivalents), the Grantee must make a valid election in compliance with the
provisions of Section 409A of the Code and in accordance with procedures
established by the Committee. Such deferral election is irrevocable and may not
be accelerated, revoked or modified except as otherwise permitted under Code
Section 409A and the Plan. PSUs deferred under this election will be settled in
Common Shares payable in a single lump sum. Dividend Equivalents deferred under
this election will be settled in a single lump sum cash payment.
9.    Transferability. The Grantee shall not transfer or assign, in whole or in
part, PSUs subject to this Agreement, other than (a) by will or by the laws of
descent and distribution, or (b) by designation, in a manner established by the
Company, of a beneficiary or beneficiaries to exercise the rights of the Grantee
and to receive any property distributable with respect to this Agreement upon
the death of the Grantee upon satisfaction of the vesting conditions described
in paragraph 4 above.


10.    Withholding. Any tax consequences arising from the grant of this Award
shall be borne solely by the Grantee. The Company and/or its Related
Corporations shall withhold taxes according to the requirements under the
applicable laws, rules and regulations including withholding taxes at source.
The Grantee will not be entitled to receive from the Company any Common Shares
hereunder prior to the full payment of the Grantee’s tax liabilities relating to
this Award. The Company may, in its discretion, elect (a) to withhold Common
Shares otherwise issuable under the Plan or (b) allow the Grantee to deliver to
the Company previously acquired Common Shares (through actual tender or
attestation), in either case for the greatest number of whole shares having a
Fair Market Value on the date immediately preceding the date of vesting not in
excess of the amount required to satisfy the withholding tax obligations.


11.    Compliance with Applicable Law. Notwithstanding any other provision of
this Agreement, the Company shall have no obligation to issue any Common Shares
if such issuance would violate any applicable law or any applicable regulation
or requirement of any securities exchange or similar entity.


12.    Section 409A. Notwithstanding anything herein to the contrary, to the
maximum extent permitted by applicable law, the settlement of the PSUs
(including any Dividend Equivalents) to be made to the Grantee pursuant to this
Agreement is intended to qualify as a “short-term deferral” pursuant to Section
1.409A-1(b)(4) of the Regulations and this Agreement shall be interpreted
consistently therewith. However, under certain circumstances, including where
Grantee has elected to defer settlement of this Award in accordance with
paragraph 8, settlement of the PSUs or any Dividend Equivalents may not so
qualify, and in that case, the Committee shall administer the grant and
settlement of such PSUs and any Dividend Equivalents in compliance with Section
409A of the Code. Notwithstanding the foregoing, neither the Company nor the
Committee shall have any obligation to take any action to prevent the assessment
of any excise tax or penalty on the Grantee under Section 409A of the Code and
neither the Company nor the Committee will have any liability to the Grantee for
such tax or penalty.
 


14.    Administration. The authority to manage and control the operation and
administration of this Agreement shall be vested in the Committee, and the
Committee shall have all powers with respect to this Agreement as it has with
respect to the Plan. Any interpretation of the Agreement by the Committee and
any decision made by it with respect to the Agreement is final and binding on
all parties. Any inconsistency between this Agreement and the Plan shall be
resolved in favor of the Plan.


15.    Not an Employment Contract. This Award will not confer on the Grantee any
right with respect to the continuance of employment or other service to the
Company or any Related Corporation, nor will it interfere in any way with any
right the Company or any Related Corporation would otherwise have to terminate
or modify the terms of such Grantee’s employment or other service at any time.
16.    Notices. Any written notices provided for in this Agreement or the Plan
shall be in writing and shall be deemed sufficiently given if either hand
delivered or if sent by email or overnight courier, or by postage paid first
class mail. Notices sent by mail shall be deemed received three business days
after mailing but in no event later





--------------------------------------------------------------------------------





the date of actual receipt. Notices shall be directed, if to the Grantee, at the
Grantee’s email address or physical address indicated by the Company’s records,
or if to the Company, at the Company’s principal executive office.
17.    Amendment. This Agreement may be amended in accordance with the
provisions of the Plan, and may otherwise be amended by written agreement of the
Grantee and the Company without the consent of any other person.
18.    Counterparts. This Agreement may be executed in any number of
counterparts, each of which shall be deemed to be an original and all of which
together shall be deemed to be one and the same instrument.
19.    Successors and Assigns. This Agreement shall be binding upon and shall
inure to the benefit of the Company and the Grantee and their respective heirs,
executors, administrators, legal representatives, successors and assigns,
subject to the transfer restrictions set forth in this Agreement and the Plan.
20.    Applicable Law. This Agreement shall be construed in accordance with the
laws of Bermuda (without reference to principles of conflict of laws).
21.    Clawback Policy. Notwithstanding any other provision of this Agreement,
this Award will be subject to any compensation recovery or clawback policy the
Company adopts, including any policy required to comply with applicable law or
listing standards, as such policy may be amended from time to time in the
Company’s sole discretion.
22.    Electronic Administration. Grantee hereby consents to any and all
procedures that the Company has established or may establish for an electronic
signature system for delivery and acceptance of this award agreement and any
other documents that the Company may be required to deliver, and agrees that his
or her electronic signature is the same as, and shall have the same force and
effect as, his or her manual signature.
23.    Additional Provisions.
(a)    In addition, the Grantee acknowledges: (i) that the Plan is discretionary
in nature and may be suspended or terminated by the Company at any time; (ii)
that the grant of the PSUs does not create any contractual or other right to
receive future grants of PSUs, or benefits in lieu of PSUs; (iii) that all
determinations with respect to any such future grants, including, but not
limited to, the times when PSUs shall be granted and the number of shares
subject to each PSU will be at the sole discretion of the Company without the
need to supply reasons for the exercise or non-exercise of that discretion; and
(v) that the PSU is not part of normal or expected compensation for purposes of
calculating any severance or other payments paid for any reason whatsoever and
whether such termination is subsequently held to be wrongful or unfair.
(b)    The Grantee has been informed by the Company about the processing of
relevant data under the Plan and the PSUs and in particular this paragraph. By
entering into this Agreement, the Grantee: (i) authorizes the Company and each
Affiliate, and any agent of the Company or any Affiliate or third party
administering the Plan, to collect, use, process and disclose and transfer to
and retention by the Company or any of its or their persons such information and
data (including personal data) as the Company or any such person (including any
situated outside the European Economic Area) shall request or need in order to
facilitate the grant of PSUs and the administration of the Plan; (ii) waives any
data privacy rights he or she may have with respect to such information; and
(iii) authorizes the Company and each Affiliate to store and transmit such
information in electronic form.
(c)    The Grantee acknowledges that any income, other taxes or social security
contributions (including to the extent provided herein any employers’ social
security contributions) due from him or her with respect to the grant, vesting,
deferral or delivery of this Award and Common Shares transferable hereunder
(“Tax Liability”) shall be the Grantee’s responsibility and the Grantee agrees
to indemnify the Company and his or her employer or former employer in respect
of all such Tax Liability provided that the Grantee understands and agrees that,
unless (a) his or her employer or former employer is able to withhold the amount
of the Tax Liability from payment of his or her remuneration within the period
of 30 days from the date on which any Tax Liability arises or (b) the Grantee
indicates in writing to his or her employer or former employer in a manner
agreed with the Company that the Grantee will make a payment to the Company of
an amount equal to the Tax Liability and does in fact make such a payment,
within 14 days of being notified by the Company of the amount of the Tax
Liability, the Company shall be entitled to sell sufficient of the Common Shares
acquired or to be acquired by the Grantee necessary to satisfy the





--------------------------------------------------------------------------------





indemnity and to procure payment to the Grantee’s employer of an amount
sufficient to satisfy the indemnity out of the net proceeds of sale of the
Shares.


(d)    Any deferral election made in a jurisdiction where such election would be
ineffective for tax purposes according to the law of such jurisdiction shall be
null and void and the PSUs will be settled as if no deferral election had been
made.


  
[Signature Page Follows]





--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the parties hereto have executed and delivered this
Performance Stock Unit Award Agreement on ___________________, ____.


ENSTAR GROUP LIMITED




By:________________________________
Name:    
Title:    




                            


____________________________________
Grantee


Address:
                    





--------------------------------------------------------------------------------





EXHIBIT A


Performance Measure


The number of PSUs earned shall be determined by reference to the [Insert
Performance Goal(s)] for the Performance Period.


[Insert Definitions Applicable to Performance Goals and performance Period]


Determining PSUs Earned and Award Range


Except as otherwise provided in the Plan or the Agreement, the number of PSUs
earned with respect to the Performance Period shall be determined as
follows: [Insert Description]











